Holmes, J.,
dissenting. The collective bargaining agreement between the Association and the Board for 1978-1979, which was ratified by the Board on May 16, 1978, contains the following provision entitled “Service Fee for Representation”:
“In recognition of the Association’s services to the bargaining unit, all members of the bargaining unit shall either be members of the Association or share in the financial support of the Association by paying to the Association a service fee equivalent to the amount of dues uniformly required of members of the United Teaching Profession. * * * Bargaining unit members may either pay directly to the Association or by dues deduction made pursuant to a properly executed Payroll Deduction Authorization Form delivered to the school Board. The payment of dues or a service fee shall be a condition of employment.”
A footnote to this provision reads:
“Members of the bargaining unit under contract during the 1977-78 school year, but not members of JATA, excluding those on leaves of absence, shall contribute 50% of the United Teaching Profession dues to JATA as a service fee.”
This type of clause is commonly referred to as an “agency shop” clause. The phrase “condition of employment” as used *675in this clause means that the employee’s continued employment is conditional upon his paying the dues or fees involved.
In Ohio, the General Assembly has specifically provided by statute that an agency of the state, which includes school boards, is precluded from entering into an “agency shop” agreement with its employees. Accordingly, R. C. 9.41 provides, in pertinent part:
“Notwithstanding section 1321.32 of the Revised Code, the state of Ohio and any of its political subdivisions or instrumentalities may checkoff on the wages of public employees for the payment of dues to a labor organization or other organization of public employees upon written authorization by the public employee. Such authorization may be revocable by written notice upon the will of the employee.”
By adopting R. C. 9.41, the General Assembly has evidenced its intent that state employers may deduct fees, such as these, from an employee’s wages only upon the execution of the employee’s revocable authorization. In other words, R. C. 9.41 precludes an agency shop.
The majority sanctions a result which the General Assembly has forbidden, without even discussing R. C. 9.41. By allowing the appellee to enforce a clause in the master contract which the board of education could not directly enforce elevates form over substance.
In Dayton Teachers Assn. v. Dayton Bd. of Edn. (1975), 41 Ohio St. 2d 127, this court did, as stated by the majority, hold, in paragraph one of the syllabus, that school boards have discretionary authority to bargain with representatives of their employees, and that school boards may agree to a binding collective bargaining agreement “ * * * so long as such agreement does not conflict with or purport to abrogate the duties and responsibilities imposed upon the board of education by law.” In the same manner, this court stated in the opinion, at pages 134-135:
“Accordingly, it is the judgment of this court that the agreement herein is a valid and enforceable contract, and that the board is obligated to arbitrate any grievance arising thereunder where the grievance involves the application or interpretation of a valid contractual term and the arbitrator is specifically prohibited from making any decision which is in*676consistent with the terms of the agreement or contrary to law.” (Emphasis added.)
Implicit in the opinion in Dayton is the corollary proposition that invalid terms of a collective bargaining agreement or those which are contrary to law are not enforceable.
The “condition of employment” language in this agreement being unlawful and void in Ohio, the appellant teacher should have prevailed.
I would reverse the judgment of the Court of Appeals.
Krupansky, J., concurs in the foregoing dissenting opinion.